                                          Case 4:18-cv-07543-DMR Document 18 Filed 03/01/19 Page 1 of 1




                                   1

                                   2

                                   3

                                   4                                 UNITED STATES DISTRICT COURT

                                   5                                NORTHERN DISTRICT OF CALIFORNIA

                                   6
                                        ABANTE ROOTER AND PLUMBING,
                                   7    INC.,                                            Case No. 18-cv-07543-DMR

                                   8                   Plaintiff,
                                                                                         ORDER OF CONDITIONAL
                                   9            v.                                       DISMISSAL
                                  10    KYC INSURANCE SERVICES, LLC,
                                  11                   Defendant.

                                  12
Northern District of California
 United States District Court




                                  13          The court has been notified of the settlement of this action, and it appears that no issue

                                  14   remains for the court’s determination.

                                  15          IT IS HEREBY ORDERED that this action and all claims asserted herein are DISMISSED

                                  16   with prejudice. In the event that the settlement is not reached, any party may move to reopen the

                                  17   case and the trial will be rescheduled, provided that such motion is filed within 60 days of this

                                  18   order. All scheduled dates, including the trial and pretrial dates, are VACATED.

                                  19

                                  20          IT IS SO ORDERED.

                                  21   Dated: March 1, 2019

                                  22                                                  ______________________________________
                                                                                      DONNA M. RYU
                                  23                                                  United States Magistrate Judge
                                  24

                                  25

                                  26
                                  27

                                  28
